MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                            Jun 15 2016, 9:11 am

regarded as precedent or cited before any                            CLERK
court except for the purpose of establishing                     Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Marion County Public Defender                            Attorney General
Indianapolis, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Actora Bankhead,                                         June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1503-CR-107
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1306-MR-39314



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016      Page 1 of 13
                                          Case Summary
[1]   Actora Bankhead was charged with two counts of murder for breaking the

      necks of two people after a group-sex session went awry. Bankhead and his

      wife then wrapped the bodies in plastic, disposed of the bodies at a vacant lot in

      Indianapolis, and set them on fire. The bodies were undiscovered for a week,

      until Bankhead’s wife told the police. Bankhead was convicted of the two

      murders and sentenced to 125 years.


[2]   Although Bankhead contends that the trial court abused its discretion in

      admitting into evidence photographs of the victims’ dead bodies covered with

      maggots, the record reveals that these photographs were never admitted into

      evidence. Also, we find that the trial court reasonably limited Bankhead’s

      cross-examination of a prosecution witness for bias based on that witness’s

      testimony in another high-profile murder case. Last, because there were

      multiple testifying witnesses, Bankhead’s sufficiency challenge based on the

      incredible-dubiosity rule fails.



                            Facts and Procedural History
[3]   The facts most favorable to the verdicts show that Bankhead and his wife Diane

      were living in Diane’s house on Dr. Martin Luther King Jr. Street in

      Indianapolis in June 2013. Bankhead, who was released from the Indiana

      Department of Correction to parole in March 2013, had met Diane while he




      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 2 of 13
      was in the DOC. After dating for about a week, Bankhead and Diane got

      married in April 2013.

[4]   Around 1:00 a.m. on Friday, June 7, 2013, Diane returned home from work.

      She and Bankhead were in bed upstairs when Bankhead got a phone call from

      Michael Hite; Bankhead went downstairs to talk to Michael on the phone. A

      short time later, Michael came over. Michael parked his car on Indianapolis

      Avenue, near Diane’s house. Bankhead and Michael talked and drank

      downstairs while Diane stayed upstairs. At some point, Diane heard the

      addition of a woman’s voice; the woman was Crystal Lucas. Diane overheard

      Michael say that he had just met Crystal at the liquor store.

[5]   Diane had just fallen asleep when Bankhead came to the bedroom and asked

      her to drive him, Michael, and Crystal to get some crack cocaine. Although

      Diane initially said no, she eventually relented and drove them in her van to an

      apartment at 38th Street and Boulevard Place; Michael went inside and came

      back out about ten minutes later. Diane then drove the trio back to her house

      and went to bed.

[6]   Diane again had just fallen asleep when Bankhead came to the bedroom and

      told her that he was “high” and wanted the four of them to have sex. Tr. p. 45.

      Diane told Bankhead that she “d[idn’t] roll like that.” Id. But when Bankhead

      kept pressing the issue, Diane relented. So Michael and Crystal joined

      Bankhead and Diane in the bedroom. At some point, Crystal realized that

      Michael had ejaculated inside Diane. Crystal was upset because she knew that


      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 3 of 13
      Michael was HIV positive. Crystal then told Diane that Michael was HIV

      positive. Diane was “pissed.” Id. at 405. Bankhead was angry too, because it

      “was like a death sentence for” his wife. Id. So Bankhead decided to kill

      Michael. Id.


[7]   To carry out his plan, Bankhead lured Michael into the basement, stunned him

      with a stun gun, hog tied him, and then “popped his neck,” killing him. Id. at

      406. Concerned that Crystal would call the police and because Diane was

      jealous of Crystal (based on the earlier sexual episode), Bankhead killed Crystal

      in the same manner as Michael: he hog tied her and “popped” her neck. Id. at

      408. According to the forensic pathologist, Crystal’s hyoid bone was fractured

      and Michael had a fracture to his thyroid cartilage.

[8]   Diane went to work as usual on Friday afternoon and returned home early

      Saturday morning. But when Diane started to get ready for work Saturday

      afternoon, Bankhead told her that Michael and Crystal were “gone.” Id. at 56.

      Diane asked Bankhead what he meant, and Bankhead gestured by swiping his

      hand across his neck. He then told Diane that he had killed them. Bankhead

      took Diane to the basement, where she saw Michael’s and Crystal’s naked and

      hog-tied bodies lying on top of each other. Bankhead told Diane that she had

      to help him dispose of the bodies or else she would end up like them.

[9]   After Diane got off work early Sunday morning, Bankhead and Diane wrapped

      Michael’s and Crystal’s bodies in plastic and then wrapped duct tape around

      the plastic. Bankhead and Diane carried the bodies upstairs and loaded them


      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 4 of 13
       into Diane’s van. Bankhead then directed Diane to a vacant lot on Miley

       Avenue in the Haughville neighborhood of Indianapolis. Bankhead and Diane

       put the bodies in a tree-lined area on the vacant lot. Diane returned to the van

       while Bankhead removed the plastic from Michael’s and Crystal’s bodies and

       put the plastic in some trash bags. Bankhead then poured gasoline on the

       bodies and set them on fire.

[10]   When Bankhead returned to the van, he directed Diane to an apartment

       building on Pennsylvania Street, where he disposed of the trash bags in a

       dumpster. Bankhead and Diane went home, where they removed valuables,

       including a stereo, from Michael’s car, which was still parked on Indianapolis

       Avenue. Diane then drove Michael’s car to an apartment complex on Guion

       Road and left it there. Bankhead followed Diane and picked her up.

[11]   For the next week, Bankhead kept a close watch on Diane. During that time,

       Michael’s friend, whom Michael had called during the early morning hours of

       Friday to say that he was at Diane’s house with Bankhead and who had last

       seen Michael’s car parked on Indianapolis Avenue on Saturday, began passing

       out missing-person flyers in Diane’s neighborhood. Meanwhile, the murders

       were “eating [Diane] up inside.” Id. at 65. So on Friday, June 14—exactly one

       week after the murders—Diane called the Indianapolis Metropolitan Police

       Department’s homicide department and spoke to Detective Harry Dunn. Id.

       She told Detective Dunn about the murders and where the bodies could be

       found. Detective Dunn sent an officer to the vacant lot on Miley Avenue,

       where the officer found Michael’s and Crystal’s bodies. The bodies were in a

       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 5 of 13
       severe state of decomposition and infested with maggots. Although the

       dumpster at the apartment complex on Pennsylvania Street had already been

       emptied, Detective Dunn found Michael’s car at the apartment complex on

       Guion Road. The stereo was missing from Michael’s car.

[12]   The State charged Bankhead with the murders of Michael and Crystal and with

       intimidating Diane. While Bankhead was in jail awaiting trial, his cell was near

       Jeremy Bullock’s cell. Bullock was in jail awaiting trial in two burglary cases—

       one case involving Class C felony burglary and the other case involving Class B

       felony burglary and four other felonies. Bullock had previously served eighteen

       years in prison for a murder conviction in Johnson County. Bullock’s murder

       sentence had been forty years, but in 2009 the Johnson County prosecutor

       agreed to modify his sentence. According to Bullock, Bankhead first

       approached him in jail for legal advice; however, Bankhead ended up telling

       Bullock about the double murders. Bullock thought that the story was

       “disturbing” and sent his mother a letter about it. Id. at 399. Bullock’s mother

       then contacted the police, and eventually Detective Dunn interviewed Bullock.

[13]   At the jury trial, Bullock testified in great detail about his knowledge of the

       double murders. According to Bullock, he received no benefit in exchange for

       his testimony. Id. at 399, 456. Specifically, Bullock testified that after

       Bankhead, Michael, and Crystal smoked crack cocaine, the three of them plus

       Diane had a “sex party” at Diane’s house; Crystal told Diane that Michael,

       who was HIV positive, had ejaculated inside her; Bankhead and Diane were

       angry, so Bankhead decided to kill Michael; Bankhead hog tied and “popped”

       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 6 of 13
       the necks of Michael and Crystal in Diane’s basement, killing them both;

       Bankhead and Diane wrapped the bodies in plastic and then dumped the bodies

       at a vacant lot in Haughville; Bankhead poured gasoline on the bodies and set

       them on fire; and Bankhead and Diane then removed the valuables from

       Michael’s car and drove it to an apartment complex. Id. at 403, 406, 412.


[14]   During direct examination, the State asked Bullock about a photograph of a

       body that Bankhead had shown him. But before Bullock could describe the

       photograph, defense counsel objected, on prejudice grounds, to any testimony

       concerning the burned and maggot-covered condition of the bodies. Id. at 412.

       The trial court overruled defense counsel’s objection. The prosecutor resumed

       questioning Bullock, but the photograph was neither mentioned again nor

       admitted into evidence. Id. at 414.


[15]   During cross-examination, defense counsel sought to introduce evidence that

       the Johnson County prosecutor agreed to modify Bullock’s murder sentence in

       2009 as a result of Bullock’s testimony in David Camm’s second murder trial in

       2006.1 The State objected because there was no evidence linking Bullock’s

       testimony in the second Camm trial to the modification of his murder sentence.

       The trial court ruled that defense counsel could not mention the name “Camm”

       because the name was unduly prejudicial: “[L]et me be really clear. The name




       1
         Camm was charged with the murders of his wife and two children; he was tried three times before being
       acquitted in 2013. This story garnered significant national attention. Bullock testified in the second and third
       trials.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016                Page 7 of 13
       Camm is never going to get in front of this jury. . . . I think that is way too well

       known in terms of the information.” Id. at 426, 432-33. The court said,

       however, that defense counsel could question Bullock about testifying on behalf

       of the State in another murder trial because “[Bullock’s] motive in terms of

       trying to gain a better bargain for himself is relevant.” Id. at 432. Defense

       counsel then extensively cross-examined Bullock on the following topics: (1)

       Bullock’s testimony in a 2006 murder trial (Camm), after which he received a

       modification of his murder sentence; (2) Bullock was currently facing trial for

       six felonies, with a sentencing exposure of seventy-seven years; (3) in October

       2014, Bullock wrote a letter to a judge in Johnson County asking for leniency

       in his probation-revocation case because he was cooperating with some murder

       cases in Marion County; and (4) while he had been in jail for the past nine

       months awaiting trial, Bullock sent the Marion County prosecutor eight letters

       about eight other defendants, most of whom were facing murder charges.

[16]   The jury found Bankhead guilty of Michael’s and Crystal’s murders but not

       guilty of intimidating Diane. The trial court sentenced Bankhead to an

       aggregate term of 125 years.

[17]   Bankhead now appeals.



                                  Discussion and Decision
[18]   Bankhead raises three issues on appeal. First, he contends that the trial court

       abused its discretion in admitting into evidence photographs of Michael’s and


       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 8 of 13
       Crystal’s dead bodies covered with maggots. Second, Bankhead contends that

       the trial court improperly restricted his right to cross-examine Bullock about his

       bias. Last, he contends that Diane’s testimony was incredibly dubious and

       therefore the evidence is insufficient to support his murder convictions.


                       I. Photographs of Victims’ Dead Bodies
[19]   Bankhead first contends that the trial court abused its discretion in admitting

       into evidence photographs of Michael’s and Crystal’s dead bodies covered with

       maggots because they were unduly prejudicial. But as the State explains in its

       brief, no photographs of Michael’s and Crystal’s dead bodies were admitted

       into evidence. The record shows that during Bullock’s direct examination, the

       State asked him about a photograph that Bankhead had shown him of a body.

       But before Bullock could describe the photograph, defense counsel objected to

       any testimony concerning the burned and maggot-covered condition of the

       bodies. Tr. p. 412. The trial court overruled defense counsel’s objection. The

       prosecutor resumed questioning Bullock, but the photograph was neither

       mentioned again nor admitted into evidence. Id. at 414. Indeed, Bankhead

       does not cite any exhibit numbers, and our review of the exhibits confirms that

       no photographs of Michael’s and Crystal’s dead bodies were admitted into

       evidence. And notably, Bankhead did not file a reply brief in order to respond

       to the State’s claim that no such photographs were admitted into evidence.

       There is no error on this issue.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 9 of 13
                           II. Reference to David Camm Trial
[20]   Bankhead next contends that the trial court improperly restricted his right to

       cross-examine Bullock about his bias when it ruled that “Bankhead’s counsel

       could not mention the name ‘Camm’ in front of the jury.” Appellant’s Br. p.

       13. While the right to cross-examine witnesses is guaranteed by the Sixth

       Amendment to the United States Constitution and Article 1, Section 13 of the

       Indiana Constitution, trial judges retain wide latitude to impose reasonable

       limits on defense counsel’s inquiry into the potential bias of a prosecution

       witness based on concerns of, among other things, prejudice. Wilson v. State, 39
N.E.3d 705, 712 (Ind. Ct. App. 2015), trans. denied; Collins v. State, 835 N.E.2d
1010, 1015 (Ind. Ct. App. 2005), trans. denied. Only a clear abuse of discretion

       warrants reversal. Collins, 835 N.E.2d at 1015.


[21]   Here, defense counsel wanted to question Bullock about his testimony in

       Camm’s second trial, but the trial court ruled that defense counsel could not

       mention the name “Camm” because it was unduly prejudicial. Nevertheless,

       the court ruled that defense counsel could question Bullock about testifying on

       behalf of the State in another murder trial. And defense counsel did just that:

               Q. . . . You testified previously on a murder case, did you not?


               A. Yes, sir.


               Q. That was back in 2006?


               A. I believe so.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 10 of 13
               Q. And then after that testimony in 2006, you actually received a
               modification of your forty year Department of Correction
               sentence, right?


               A. I did.


               Q. On your murder case?


               A. Yes.


               Q. And as a result of that modification you are now on probation
               for that case?


               A. Yes.


       Tr. p. 440-41. Based on this exchange, defense counsel was sufficiently

       permitted to attack Bullock’s credibility based on his testimony in another

       murder case even though the name of that trial was not mentioned. This was a

       reasonable limit on defense counsel’s cross-examination of Bullock given the

       fact that Camm’s prosecution was so widely publicized. The trial court did not

       abuse its discretion.



                             III. Incredible-Dubiosity Rule
[22]   Finally, Bankhead contends that Diane’s testimony was incredibly dubious and

       therefore the evidence is insufficient to support his murder convictions. The

       premise of Bankhead’s argument is that although Diane testified extensively at

       trial about how Bankhead forced her to participate in disposing of Michael’s


       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 11 of 13
       and Crystal’s bodies, the jury acquitted Bankhead of intimidation and the trial

       court commented at sentencing that it believed Diane should have been charged

       with Michael’s and Crystal’s murders under an accomplice-liability theory. See

       id. at 542, 544.


[23]   In making this argument, Bankhead claims that the incredible-dubiosity rule “is

       not necessarily rendered inapplicable merely because more than one witness

       testifies for the State.” See Appellant’s Br. p. 15 (citing West v. State, 907 N.E.2d
176 (Ind. Ct. App. 2009)). To the contrary, our Supreme Court recently re-

       examined the scope of the incredible-dubiosity rule, clarifying that application

       of the rule is indeed restricted to cases where there is a single testifying witness.

       Moore v. State, 27 N.E.3d 749, 757 (Ind. 2015). Specifically, our Supreme Court

       clarified that this rule requires that the following three conditions be satisfied:

       (1) a sole testifying witness; (2) testimony that is inherently contradictory,

       equivocal, or the result of coercion; and (3) a complete absence of

       circumstantial evidence. Id. at 756.


[24]   But here, Diane was not the sole testifying witness. Bullock testified in great

       detail about Bankhead’s confession to the double murders. Corroborating

       witnesses testified too, including Detective Dunn, who testified about Diane

       calling him at the homicide department and him finding Michael’s car at an

       apartment complex, as well as Bankhead’s friend, who testified that Michael

       had called him during the early morning hours of Friday to say that he was at

       Diane’s house with Bankhead and who had last seen Michael’s car parked on

       Indianapolis Avenue on Saturday. See id. at 757 (in concluding that the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 12 of 13
       incredible-dubiosity rule did not apply because there were multiple witnesses,

       the Supreme Court noted that although there was only one eyewitness to the

       murders, another witness placed the defendant at the scene, and there were

       corroborating witnesses as well). Because “the testimony of multiple witnesses

       alone precludes the application of the incredible[-]dubiosity rule,” id. at 758,

       Bankhead’s sufficiency challenge on this basis fails.

[25]   Affirmed.


       Barnes, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-107 | June 15, 2016   Page 13 of 13